Citation Nr: 1021561	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  94-19 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability. 

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a disability 
manifested by impaired balance.  

5.  Entitlement to service connection for a disability 
manifested by memory impairment.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1968 to December 1970.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2006 and in July 2007 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In September 2008, the Veteran canceled his request for a 
hearing before the Board.   

Other Preliminary Matters

In a decision in April 2000, the Board denied the claim of 
service connection for a back disability, including chronic 
low back pain and cervical pain.  By operation of law, the 
Board's decision is final.  38 U.S.C.A. § 7105.  On the 
current application to reopen, the RO adjudicated the claim 
on the merits.  When service connection for a disability has 
been previously denied, a subsequent claim of service 
connection for the same disability may not be considered on 
the merits, unless new and material evidence has been 
presented since the time of the prior adjudication.

For this reason, the Board has styled the claim to reflect 
that finality had attached to the previous decision of the 
Board, denying service connection for a back disability.

The claim to reopen and the claims of service connection for 
hearing loss, tinnitus, and a disability manifested by 
impaired balance are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDING OF FACT

Memory impairment is a manifestation of service-connected 
posttraumatic stress disorder.


CONCLUSION OF LAW

Memory impairment is proximately due to service-connected 
posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the decision regarding the claim of service connection for 
a disability manifested by memory impairment, the only claim 
decided, is favorable to the Veteran, no further action is 
required to comply with the VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).

Facts and Analysis

The service treatment records do not contain any complaint, 
finding, or diagnosis of a disability manifested by memory 
impairment.  

After service, VA records show that in September 1984 the 
Veteran appeared for an Agent Orange examination, and he 
complained of forgetfulness, which impacted his job.  On a 
consultation report in which he was diagnosed with 
posttraumatic stress disorder, the Veteran indicated that 
since the Vietnam war he had irritability, rages, 
hypervigilance, insomnia, decreased concentration and memory, 
and social withdrawal.   

In October 1984, the Veteran described increasing frustration 
with his memory and concentration problems at work and at 
home.  In February 1985, the Veteran complained of memory 
problems, such as forgetting routine job procedures and names 
of people he saw daily and confusion, among a host of other 
mental problems.   The diagnosis was posttraumatic stress 
disorder.   On the Wechsler Memory Scale, his memory quotient 
was indicative of moderate impairment.  His symptoms were 
consistent with his psychological profile, and it was noted 
that profound depression could adversely affect concentration 
and memory, making cognitive functioning less efficient and 
psychiatric treatment for depression was strongly 
recommended.  A neurological consultation was recommended as 
a precautionary measure to rule out organic involvement.  

In a statement in November 1985, the Veteran indicated that 
he forgot things and his mind was in a constant state of 
confusion.  He indicated that it was very difficult for him 
to remember and understand instructions at work.  

On a VA neuropsychiatric examination in March 1986, the 
Veteran's memory and cognitive functions were intact, and the 
diagnosis was posttraumatic stress disorder.  In a rating 
decision in July 1986, the RO granted service connection for 
posttraumatic stress disorder.  

On a mental status examination for a VA mental hygiene clinic 
psychiatric intake in March 1988, the Veteran's memory was 
noted as poor.  The diagnostic impressions were rule out 
posttraumatic stress disorder with symptoms of anxiety and 
depression.  In March 1988 and May 1988, VA records show 
continuing problems with decreased memory despite medication.  
On a VA mental disorder examination in June 1994, the 
Veteran's memory was noted as preserved.  The diagnosis was 
posttraumatic stress disorder with depressive features.  In 
December 1994, VA record show that the Veteran complained of 
forgetfulness.  The Veteran thereafter continued to receive 
mental health treatment.  In May 1998, a CT scan of the brain 
was normal.  

VA records show that in recent years the Veteran's problem 
list included posttraumatic stress disorder and recurrent 
major depression.  In February 2007, it was noted that the 
Veteran had no learning barriers to include cognitive 
barriers.  In November 2007, he continued to receive 
supportive psychotherapy at VA, and again it was noted that 
he had no learning barriers including cognitive barriers.  On 
VA examination for posttraumatic stress disorder in April 
2008, recent and remote memory were impaired and the Veteran 
had marked difficulty with attention and concentration. 

While the medical evidence in the file does not unequivocally 
demonstrate that the Veteran's memory impairment is related 
to service, a longitudinal review of the claims file supports 
the finding that the Veteran has a disability manifested by 
memory impairment that is etiologically related to 
service-connected posttraumatic stress disorder.  



On memory testing in the mid-1980s, memory impairment was 
consistent with the Veteran's psychological profile, which 
included the principal diagnosis of posttraumatic stress 
disorder.  While it was suggested in 1985 that organic 
pathology could be involved, the record does not show any 
organic cause for the memory impairment and a CT scan of the 
brain in 1998 was normal. 

While on some VA examinations no memory impairment was noted, 
VA records before and after the examinations show that the 
Veteran continued to have memory difficulties as was shown on 
VA examination for posttraumatic stress disorder in April 
2008.  

On the basis of the evidence of record, Board finds that the 
Veteran's memory impairment is a manifestation of service-
connected posttraumatic stress disorder, and service 
connection is established under 38 C.F.R. § 3.310, that is, 
memory impairment is proximately due to a service-connected 
disability. 


ORDER

Service connection for a disability manifested by memory 
impairment is granted.  


REMAND

On the claim to reopen, the Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In a new and material evidence claim, the Veteran must be 
notified of the evidence and information that is necessary to 
reopen the claim, that is, evidence that pertains to the 
reason the claim was previously denied, and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

As the notice in this case does not comply with Kent, 
additional procedural due process is necessary. 

On the claims of service connection for hearing loss, 
tinnitus, and impaired balance, VA records in 1984 show that 
the Veteran complained of hearing difficulty.  A VA audiogram 
in August 2000 showed hearing loss in the right ear.  In 
April 2006, an audiogram showed sensorineural hearing loss in 
each ear.  In November 2006, tinnitus was diagnosed. 

In a statement in August 2006, the Veteran stated that in 
1969 he had noticed that he while walking he would lose his 
balance and fall to the side.  VA records in September 1992 
show that the Veteran complained of occasional dizziness.  In 
December 1994, he complained of lightheadedness.  In August 
2004, episodes of dizziness were noted.  In June 2006, 
history included of dizziness, and in July 2006 the diagnoses 
included dizziness.  In August 2006, after a complaint of 
severe dizziness, vertigo, and imbalance for two months, test 
results were consistent with Meniere's disease.  

As the evidence of record is insufficient to decide claims, 
further evidentiary development is needed under the duty to 
assist. 

Accordingly, the case is REMANDED for the following action:

1.  On the claim to reopen, ensure VCAA 
compliance by letter that notifies the 
Veteran of the following: 

a).  The last final disallowance of the 
claim was in a decision by the Board in 
April 2000.



b).  And the reason for the prior of the 
claim: the Board denied the claim of 
service connection for a back 
disability, including low back pain and 
cervical pain, because there was no 
evidence of a nexus or link between the 
back disability that was shown after 
service and an episode of back pain in 
November 1969 in service. 

2.  Request from the appropriate service 
department inpatient records from either 
the Army or Air Force Base medical 
facility at Tuy Hoa, Vietnam, from June 
22, 1969, to December 8, 1969, 1969. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that hearing loss or 
tinnitus is related to the Veteran's 
noise exposure during service.  

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

The claims folder should be made 
available to the examiner.  




4.  Afford the Veteran a VA examination 
to determine whether the Veteran has a 
permanent disability due to imbalance, 
including Meniere's disease and, if so, 
whether it is at least as likely as not 
that the current imbalance, including 
Meniere's disease, is due to an injury, 
disease, or event in service or, 
alternatively, whether the current 
Meniere's disease is related to hearing 
loss and tinnitus. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiner.  

5.  After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


